11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the matter of R.D.R. III, a juvenile,         * From the County Court
                                                   at Law of Midland County,
                                                   Trial Court No. 6229.

No. 11-12-00287-CV                               * August 29, 2014

                                                 * Memorandum Opinion by Willson, J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.